DETAILED ACTION
The Examiner acknowledges the amendments received 26 April 2022. Claims 1-17, 28 and 32-37 are cancelled; new claims 38-42 are added; claims 18-27, 29-31 and 38-42 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments, “Remarks”, filed 26 April 2022, with respect to the rejection(s) of claim(s) 18-31 under Patil have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Patil.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 112
In view of the amendments received 26 April 2022, the rejection of claim 29 under 35 USC 112, second paragraph, or 35 USC 112(b), is withdrawn.

Claim Objections
In view of the amendments received 26 April 2022, the objection to claim 30 is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 18-27, 29-31 and 38-42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Patil et al (U.S. 2003/0163128). Patil discloses (Figures 2A-2D; par. 0074-0076) a sheath instrument (42) configured to be advanced within a patient, the sheath instrument comprising a proximal portion, a distal portion, and a sheath wall that surrounds and forms a guide insertion lumen; a guide instrument (52) configured to be advanced through the guide insertion lumen, the guide instrument comprising a proximal portion, a distal portion, and a guide wall that surrounds and forms a pre-shaped instrument lumen; a pre-shaped instrument (22) configured to be advanced through the pre-shaped instrument lumen, the pre-shaped instrument comprising a curved distal end and positionable to extend from the distal portion of the guide instrument (“As the distal curved portions of the ablation sheath 22, which is inherently longer than the guide sheath, is advanced past the distal lumen opening of the guide sheath, these resilient curved portions will retain their original unrestrained shape.”); and a restraining tube (63; par. 0092) configured to radially collapse the curved distal end of the pre-shaped instrument as the pre-shaped instrument is advanced through the pre-shaped instrument lumen, the restraining tube further configured to be removed from the curved distal end to allow the curved distal end to radially expand; wherein the pre-shaped instrument is operable to be advanced to a target site via the pre- shaped instrument lumen to perform the medical procedure (“The telescopic effect of these two sheaths is used to position the contact surface 23 of the ablation sheath 22 substantially adjacent to or in contact with the targeted tissue.”).
Regarding claim 19, the Examiner considers Fig. 2C-2D of Patil to show a J-shaped portion of ablation sheath 22.
Regarding claim 20, Patil discloses (par. 0082; 27) the curved distal end of the pre-shaped instrument comprises an electrode, the electrode configured to create a lesion at the target site when a current flows through the electrode.
Regarding claim 21, Patil discloses (par. 0081) the pre-shaped instrument is configured to be withdrawn to create an elongate lesion within the target site.
As to claim 22, the functional language and statement of intended use have been carefully considered but are not considered to impart any further structural limitations over the prior art. Since Patil utilizes application of current through an electrode to create a lesion as claimed by the applicant, Patil is therefore capable of being used in discontinuous current application. In addition, nothing prevents Patil’s system from being used intermittently. Therefore, they are capable of discontinuous current application.
Regarding claim 23, Patil discloses (par. 0085) the pre-shaped instrument is operable such that the current continuously flows through the electrode as the pre-shaped instrument is withdrawn.
Regarding claim 24, Patil discloses (par. 0071) the pre-shaped instrument is operable such that the elongate lesion comprises a linear or curvy pattern.
Regarding claim 25, the Examiner considers Fig. 2C-2D of Patil to show a spiral or helical portion of ablation sheath 22.
Regarding claim 26, Patil discloses (par. 0103) the pre-shaped instrument is coupled to a hypotube.
Regarding claim 27, Patil discloses (par. 0213-0214) the pre-shaped instrument is coupled to the hypotube via a metallic crimping coupler.
As to claim 29, the functional language and statement of intended use have been carefully considered but are not considered to impart any further structural limitations over the prior art. Since Patil utilizes ablation energy to create lesions as claimed by the applicant, Patil is therefore capable of being used in renal plexus denervation or a renal neuroplexus diagnostic procedure. In addition, nothing prevents Patil’s system from being used in these procedures. Therefore, they are capable of use in a renal plexus denervation or a renal neuroplexus.
Regarding claim 30, Patil discloses (par. 0163) the sheath instrument and the guide instrument are configured to be controlled robotically.
Regarding claim 31, Patil discloses (par. 0163) the pre-shaped instrument is configured to be controlled robotically by the catheter system.
Regarding claim 38, Patil discloses (Figures 2A-2D; par. 0074-0076) a sheath instrument (42) configured to be advanced within a patient, the sheath instrument comprising a proximal portion, a distal portion, and a sheath wall that surrounds and forms a guide insertion lumen; a guide instrument (52) configured to be advanced through the guide insertion lumen, the guide instrument comprising a proximal portion, a distal portion, and a guide wall that surrounds and forms a pre-shaped instrument lumen; a pre-shaped instrument (22) configured to be advanced through the pre-shaped instrument lumen, the pre-shaped instrument comprising a curved distal end and positionable to extend from the distal portion of the guide instrument (“As the distal curved portions of the ablation sheath 22, which is inherently longer than the guide sheath, is advanced past the distal lumen opening of the guide sheath, these resilient curved portions will retain their original unrestrained shape.”); and a restraining tube (63; par. 0092) configured to radially collapse the curved distal end of the pre-shaped instrument as the pre-shaped instrument is advanced through the pre-shaped instrument lumen, the restraining tube further configured to be removed from the curved distal end to allow the curved distal end to radially expand; wherein the pre-shaped instrument is operable to be advanced to a target site via the pre- shaped instrument lumen to perform the medical procedure (“The telescopic effect of these two sheaths is used to position the contact surface 23 of the ablation sheath 22 substantially adjacent to or in contact with the targeted tissue.”).
As to the functional language and statement of intended use of claim 38, these have been carefully considered but are not considered to impart any further structural limitations over the prior art. Since Patil utilizes components sized and intended for implantation within the vasculature as claimed by the applicant, Patil is therefore capable of being used in a renal artery lumen. In addition, nothing prevents Patil’s system from being used in the renal artery. Therefore, they are capable of being placed there.
Regarding claim 39, as to the functional language and statement of intended use, these have been carefully considered but are not considered to impart any further structural limitations over the prior art. Since Patil utilizes components sized and intended for implantation within the vasculature as claimed by the applicant, Patil is therefore capable of being used in a renal artery lumen. In addition, nothing prevents Patil’s system from being used in the renal artery. Therefore, they are capable of being placed there.
Regarding claim 40, Patil discloses (par. 0081) the curved distal end is operable to create a longitudinal lesion in the renal artery lumen as the pre-shaped instrument is retracted longitudinally through the renal artery lumen.
Regarding claim 41, Patil discloses (Figures 2A-2D; par. 0074-0076) a sheath instrument (42) configured to be advanced within a patient, the sheath instrument comprising a proximal portion, a distal portion, and a sheath wall that surrounds and forms a guide insertion lumen; a guide instrument (52) configured to be advanced through the guide insertion lumen, the guide instrument comprising a proximal portion, a distal portion, and a guide wall that surrounds and forms a pre-shaped instrument lumen; a pre-shaped instrument (22) configured to be advanced through the pre-shaped instrument lumen, the pre-shaped instrument comprising a curved distal end and positionable to extend from the distal portion of the guide instrument (“As the distal curved portions of the ablation sheath 22, which is inherently longer than the guide sheath, is advanced past the distal lumen opening of the guide sheath, these resilient curved portions will retain their original unrestrained shape.”), wherein the pre-shaped instrument is operable to be advanced to a target site via the pre-shaped instrument lumen to perform the medical procedure, wherein the curved distal end is configured to conform to and bear against a sidewall of an anatomical passageway, wherein the curved distal end is further configured to slide along the sidewall of the anatomical passageway and thereby create a longitudinal lesion in the sidewall of the anatomical passageway as the curved distal end slides along the sidewall of the anatomical passageway (par. 0081); and a restraining tube (63; par. 0092) configured to radially collapse the curved distal end of the pre-shaped instrument as the pre-shaped instrument is advanced through the pre-shaped instrument lumen, the restraining tube further configured to be removed from the curved distal end to allow the curved distal end to radially expand; wherein the pre-shaped instrument is operable to be advanced to a target site via the pre- shaped instrument lumen to perform the medical procedure (“The telescopic effect of these two sheaths is used to position the contact surface 23 of the ablation sheath 22 substantially adjacent to or in contact with the targeted tissue.”).
Regarding claim 42, Patil discloses (par. 0064) the curved distal end including one or more electrodes operable to apply RF energy to thereby create the longitudinal lesion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106. The examiner can normally be reached Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792